DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 3 is objected to because of the following informalities:  
A) Applicant recites “a bottom side of side of said outer section” in claim 3 line 2-3. This appears to be a typographical error. It appears as if  “side of” should be removed to recite “a bottom side of said outer section”. 

  Appropriate correction is required.


Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 3-5, 7-8, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 A) In claims 3-5 applicant recites “said outer section” and  “said distal end”. It is unclear which “outer section” and “distal end” applicant is referring to.  It appears as if applicant intended to define the “outer section” and “distal end” being of “each of said legs”, as defined in claim 2 line 1. It appears as if applicant may have intended to recite “said outer section of each said leg adjacent to said distal end of each said leg tapers downward toward a bottom side of said outer section of each said leg such that said distal end of each said leg forms a wedge” in claim 3 and “distal end of each said leg” in claims 4-5, or similar language. 
B) Applicant recites “said intermediate sections” in claim 7 line 2. The recited structure applicant is intending to refer to is unclear and lacks proper antecedent basis. It appears as if applicant may have intended claim 7 to be dependent on claim 2. 
C) Applicant recites “said outer surfaces of said biasing ridges positioned on said intermediate sections” in claim 8. The recited phrase lacks proper antecedent basis since “biasing ridges positioned on said intermediate sections” were never previously recited. It appears as if applicant may have intended to recite “said biasing ridges are positioned on said intermediate sections and are horizontally oriented”, or similar language. 
D) Claims 16-17 are rejected as a result of being dependent on a rejected claim. 

Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance: 
Regarding to claims 1 and 18, the present invention is neither anticipated nor rendered obvious over the prior art because the prior art fails to disclose a head assembly comprising a plate, a pair of legs, a pair of biasing ridges attached to a rear side of the plate and extending to and beyond a juncture of the plate and the legs such that each of the legs has a downwardly extending one of the biasing ridges, the biasing ridges each having an outer surface extending away from the plate and an associate one of the legs, the outer surface at the junctures being convexly arcuate, and  a panel being attached to and extending downwardly from a lower end of the plate and positioned between the legs, in combination with all other limitations set forth by the independent claims of the present invention.  The closest prior art, Hile (US 11,142,921) discloses a tool having plate (12), pair of legs (a first and second leg on striker shoe plate 11), a panel (15), and a handle (14). However, Hile fails to disclose having a pair of biasing ridges attached to a rear side of the plate and extending to and beyond a juncture of the plate and the legs such that each of the legs has a downwardly extending one of the biasing ridges, the biasing ridges each having an outer surface extending away from the plate and an associate one of the legs, the outer surface at the junctures being convexly arcuate, in combination with all other claimed limitations. In addition, there is no motivation to modify the prior art of record to include the recited structure. 
Claims 2, 6, 9-15 are allowable as a result of being dependent on an allowable claim. 

6.	Claims 3-5, 7-8, and 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/           Examiner, Art Unit 3726